CANADY, Judge.
Christopher Dowdy appeals the summary denial of his postconviction motion filed pursuant to Florida Rule of Criminal Procedure 3.850. The trial court dismissed Dowdy’s motion for postconviction relief because it was not filed within two *40years of the date Dowdy’s sentence became final. In its order, the trial court rejected Dowdy’s claim that the late-filed motion was a duplicate of a motion he had timely filed. Because the record is devoid of any evidence to support this conclusion, we reverse for the trial court to consider the motion on the merits.
Reversed and remanded.
WHATLEY and WALLACE, JJ., Concur.